Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s 8-2-2022 Amendment was received.  Claims 1, 3, 5, 9, and 11 were amended.  Claims 1-11 are pending and examined in this action. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  drive unit in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The drive unit of Claim 1 was interpreted as structure #114 in Applicant’s disclosure. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, “at least one drive unit configured for rotation about the axis along said rotational and for driving the cut foodstuff,” is indefinite.  It is unclear what “about the axis along said rotational” means. It is unclear what direction is along said rotational.    The claims were examined as best understood. Appropriate correction is required. 
In re Claim 1, “said pair of adjacent blades” is indefinite.  Claim 1 introduces “a series of blades, and a first blade and a second blade.  It is unclear if the pair of adjacent blades is referring to the first and second blade or additional blades from the series of blades.  The claims were examined as best understood.   Appropriate correction is required. 
In re Claim 2, “the cutter” is indefinite.  Claim 1 introduces “at least one cutter” and it is unclear if claim 2 is referring to all cutters introduced or only one of the cutters introduced.  The Examiner suggests “the at least one cutter.”  The claims were examined as best understood.  Appropriate correction is required.
In re Claim 3, “wherein the blades” is indefinite.  It is unclear if Applicant is referring to “a series of blades” introduced in Claim 1 or a first and second blade introduced in Claim 1.   If Applicant intended to claim all blades the examiner suggests “the series of blades …”  If Applicant intended to claim the first and second blades, the examiner suggests “the first and second blades …”  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 4, “wherein the blades” is indefinite.  It is unclear if Applicant is referring to “a series of blades” introduced in Claim 1 or a first and second blade introduced in Claim 1.   If Applicant intended to claim all blades the examiner suggests “the series of blades …”  If Applicant intended to claim the first and second blades, the examiner suggests “the first and second blades …”  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 6, “at least one guide ridge” is indefinite.  Claim 1 introduced “at least one guide ridge.”  Is Claim 6 introducing a second at least one guide ridge or referring to the previously introduced at least one guide ridge of Claim 1.  In addition, “its” is indefinite as it is unclear what structure “its” is referring to.  The Claims were examined as best understood.  Appropriate correction is required. 
In re Claim 7, “the blades” is indefinite.  It is unclear if Applicant is referring to “a series of blades” introduced in Claim 1 or a first and second blade introduced in Claim 1.   If Applicant intended to claim all blades the examiner suggests “the series of blades …”  If Applicant intended to claim the first and second blades, the examiner suggests “the first and second blades …”  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 8, “between two adjacent blades” is indefinite. It is unclear if the two adjacent blades is referring to the first and second blade or additional blades from the series of blades.  The claims were examined as best understood.   Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,392,768 to Anliker in view of US 4,560,111 to Cavalli.

In re Claim 1, Anliker teaches a motorized food-processor apparatus comprising: 
- a housing (see Fig. 1, #1) containing a drive motor (see Fig. 1, #2) for rotating a shaft (see e.g., Fig. 10, #4) about an axis of rotation; 
- at least one cutter (see Fig. 11, #36) configured for a rotational trajectory around the axis by the motor, said cutter comprising a cutting edge (see Fig. 11, #36a) extending outward from the shaft; 
- a cover (see Fig. 10, #52) connected to the housing and surrounding the rotational trajectory of the cutter, the cover being fitted with an inlet conduit for inserting foodstuff to be cut into said rotational trajectory (see Fig. 10, #53 has an opening or inlet for inserting foodstuff); 
- an outlet opening for the cut foodstuff (see Fig. 12, #47); 
- a guide plate (see Fig. 10, #40) for guiding the cut foodstuff to the outlet opening; 
- at least one guide ridge (see Fig. 10, #43) on the plate (see Fig. 10, #40) that defines a path of the cut foodstuff towards the outlet opening; 
- an outlet tool (see Fig. 14 illustrating an outlet tool) located on the path of the cut foodstuff in the direction of the outlet opening; 
- at least one drive unit (see Fig. 11, #52) configured for rotation about the axis along said rotational and for driving the cut foodstuff on the guide plate along said path toward the outlet tool;
wherein the outlet tool includes a series of blades (see Figs. 12-14, #45) wherein, for any pair of adjacent blades, a first blade is located on a first side of said path and a second blade is located on a second side of the path (see Fig 12, showing a first blade located on one side of the path and a second blade located on a second side of the path), such that said path extends between said pair of adjacent blades towards said outlet opening (the path extends between adjacent blades towards the outlet opening), and wherein said first blade extends along a first section of said path and said second blade extends along a second section of said path (the blades illustrated in Figs. 12-14, include said first blade extends along a first section of said path and said second blade extends along a second section of said path). 

Anliker does not teach wherein said first section is non-overlapping with said second section.  However, Cavalli teaches that it is known in the art of food cutters to provide adjacent blades wherein a first section is non-overlapping with said second section (see Cavalli, Figs. 8-9, and Col. 5, ll. 34-47).  In the same field of invention, food cutters that have rotatable blades, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provides blades that do not overlap, as taught by Fig. 8 of Cavalli.  Doing so would allow the blades to come in to contact with the product to be cut one after the other in order to avoid exerting a tearing effect on the product (see Cavalli, Col. 5, ll. 34-47).  In other words, placing the blades such that they only contact the product one at a time by having the blades not overlap prevents the work product from tearing, and thereby provides a higher quality product. 
 
In re Claim 2, modified Anliker, for the reasons above in re Claim 1, teaches wherein the cutter is immobilized in translation by the guide plate along the direction defined by the axis of rotation since the cutter is fixed along the direction of the axis of rotation. 

	In re Claim 5, modified Anliker, for the reasons above in re Claim 1, teaches wherein at least one guide ridge on the plate is inclining in the direction of the path of the foodstuff to be cut, above the plane of the guide plate (See Fig. 10 showing #43 having surfaces above #40 including in the direction of the part of the food stuff to be cut).

In re Claim 6, modified Anliker, for the reasons above in re Claim 1, teaches  wherein at least one guide ridge on the plate has a cutting portion in at least its upstream portion in the direction of the trajectory of the foodstuff to be cut (see Anliker, Fog. 1, ll. 62 – Col. 2, ll. 3, teaching ribs .

In re Claim 8, modified Anliker, for the reasons above in re Claim 1, does not teach wherein the minimum distance between two adjacent blades, measured in a plane perpendicular to the axis of rotation and along a direction perpendicular to the trajectory of the foodstuff in the vicinity of these two blades, is smaller than or equal to 8 mm.

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the minimum distance between two adjacent blades, measured in a plane perpendicular to the axis of rotation and along a direction perpendicular to the trajectory of the foodstuff in the vicinity of these two blades, to be smaller than or equal to 8 mm on modified Anliker because discovering optimum thickness and the minimum distance between the two adjacent blades would have been a mere design consideration based on desired characteristics of individual stick. Such a modification would have involved only routine skill in the art to accommodate different product requirement.

In re Claim 9, modified Anliker, for the reasons above in re Claim 1, does not teach wherein the distance between the cutter and the guide plate along a direction defined by the axis of rotation is smaller than or equal to 8 mm.

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the distance between the support disc of each cutter and the guide plate along a direction defined by the axis of rotation is smaller than or equal to 8 mm on Anliker because discovering an optimum distance would have been a mere design consideration based on desired characteristics of individual stick. Such a modification would have involved only routine skill in the art to accommodate different product requirement.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,392,768 to Anliker in view of US 4,560,111 to Cavalli, and further inv view of US 2015/0158194 to Krauss. 

In re Claim 3, modified Anliker, in re Claim 1, does not teach  wherein the blades have cutting edges whose mean slope forms an angle less than 70° with a plane perpendicular to the axis of rotation.  However, Krauss teaches that it is known to provide a blade edge for food products between 12-45 degrees (see Krauss, Abstract and Para. 0023).  In the same field of invention, rotating blades for cutting food products, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide a blade edge of between 12-45 degrees, as taught by Krauss.  Doing so would allow the user to cut meat, sausage and cheese with the device of modified Anliker (see Krauss, Para. 0007).   Further, the Examiner notes that it would have been obvious to one of ordinary skill in the art to adjust the blade edge to any reasonable angle in order to cut a specific work product.  Such adjustment or changes would have been within the level or ordinary skill in the art. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,392,768 to Anliker in view of US 4,560,111 to Cavalli, in view of US 2016/0046031 to Rogers with evidence by “The Advantages of Serrated Edge.” 

In re Claim 4, modified Anliker, in re Claim 1, does not teach wherein the blades have cutting edges made of a succession of concave arcs.  However, Rogers teaches that it is known in the rotary food cutting art to provide a serrated blade (see Rogers, Par. 0072).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the blade type of modified Anliker with the serrated blade of Rogers.  Doing so is the substitution of one known blade type for another known blade type to achieve the results of cutting the work product (see MPEP 2143, I, B).   A serrated blade edge lasts longer than a straight edge and needs to be sharpened less.  See The Advantages of Serrated Edges. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,392,768 to Anliker in view of US 4,560,111 to Cavalli, and further in view of EP 0 570 153 A1. 

In re Claim 7, modified Anliker, in re claim 1, does not teach wherein the thickness of the blades is smaller than or equal to 0.3 mm.  However, EP 0 570 153 A1 teaches that it is known to provide a blade that is smaller than 0.3 mm (see EP 0 570 153 A1, Claim 6-7).  In the same field of invention, blade for cutting food, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to make the blade any reasonable size including a thickness that is smaller than or equal to 0.3mm, as taught by EP 0 570 153 A1 (see EP 0 570 153 A1, Col. 3, ll. 1-7).     

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,392,768 to Anliker in view of US 4,560,111 to Cavalli, and further in view of CN 105904491 A. 

In re Claim 10, modified Anliker, in re Claim 1, does not teach wherein the outlet tool is connected mechanically to the guide plate in a removable manner.    However, CN 105904491 A teaches that it is known in the art of food cutting to provide a structure that can be disassembled in order to be cleaned (see CN 105904491 A, abstract). In the same field of invention, food cutting, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide a structure that is disassembled.  Doing so allows the user to clean the assembly.   

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,392,768 to Anliker in view of US 4,560,111 to Cavalli, and further in view of US 4,199,112 to McLean. 

In re Claim 11, modified Anliker, in re Claim 1, does not teach at least two outlet tools, the spacing between the blades of one of the outlet tools being different from the spacing between the blades of another outlet tool.

However, McLean teaches that it is known in the art of cutting food to provide a kit with different cutting structures having different cutters for cutting different functions (see McLean, Col.1, ll. 20-54 and specifically, ll. 40-45).  In the same field of invention, cutting tools for food, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide a kit including at least two outlet tools, the spacing between the blades of one of the outlet tools being different from the spacing between the blades of another outlet tool.  Doing so would allow the user to cut products in different sizes, as opposing to have to have different tools to cut different sized products. 

It is to be noted that Claim 6 is not rejected over the prior art.  However, the allowability of this claim cannot be indicated at this time due to the clarity issues (see rejections above under 35 USC 112). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724